DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed June 28, 2019 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1 line 7, “characterised” should be changed to --characterized--, as this is the proper English spelling of this word.  
In claim 9 line 1, “electromotorically” should be replaced with --electric motor-- since “electromotorically” is not a word in the English language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 4 and claim 9 line 5 recite the limitation "the location installation situation".  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a location installation situation--.
Claim 1 recites the limitation "the basis" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a basis--.
In claim 1 lines 10-13, it is unclear what is meant by “examining whether all setting parameters have not been changed vis-a-vis a presetting, and upon ascertaining that all setting parameters have not been changed vis-a-vis a presetting, a signal is issued for changing the setting parameters”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --examining whether the registered operating data has exceeded presetting parameters, and upon ascertaining that registered operating data has exceeded the presetting parameters, a signal is issued for changing the registered operating data--.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “electrical operating data of the motor”, and the claim also recites “in particular the electrical power of the motor” which is the narrower statement of the range/limitation.  Claim 3 also recites the broad recitation “hydraulic operating data of the pump” and the claim also recites “in particular the pressure and/or flow rate”. Claim 6 recites the broad recitation “in order”, and the claim also recites “preferably on the network side” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner notes that in further interpreting the claims, it is assumed that in each case the narrower language is merely exemplary of the remainder of the claim, and therefore not required.

Claim 9 recites the limitation "the hydraulic requirements of the local installation situation" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --hydraulic requirements of a local installation situation--.
In claim 9 lines 7-10 it is unclear what is meant by “to determine whether an adjusting of the setting parameters vis-a-vis a registered setting has been effected after a predefined time, and to automatically issue a signal in the case that a setting has not been effected”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --to determine whether the registered operating data has exceeded presetting parameters after a predefined time, and to automatically issue a signal in the case that the registered operating data has exceeded presetting parameters--.
In claim 10 lines 2-3, it is unclear what is meant by “the registered setting is the factory setting”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the setting parameters are factory set setting parameters--.
In claim 15 lines 2-4, it is unclear what is meant by “wherein the setting parameters are one or more of the control variables delivery rate, delivery pressure, speed, power, wherein the delivery rate and/or delivery pressure can preferably be is set in the form of regulating curves”.  The examiner notes that in further interpreting the 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Publication 2005/0158179 to Medizade.
Referring to claims 1, 4, 5, 8 and 15, Medizade discloses a method for operating an electronically controlled pump assembly (200), the method comprising the steps of: 
adjusting setting parameters (the motor control signal) of the pump assembly (200) in an electronic control (105), for adaptation to hydraulic demands of the location installation situation (Figures 1 and 3; paragraphs [0056]-[0058] and [0062]-[0064]); and 
registering operating data (measured flow via 275) of the pump assembly (200) during the operation of the pump assembly (200) (Figures 1 and 3; paragraphs [0048] and [0049]), characterized in that
examining, after a predefined time of operation (via the delay circuit disclosed in paragraph [0053]) and on the basis of the registered operating data (measured flow via 275), whether the pump assembly can be operated in an energetically more favorable 
wherein the registering of operating data (measured flow via 275) and the examining after a predefined time or a time interval is repeated after the examination has been effected (paragraphs [0062]-[0064], wherein the optimization process is continuously repeated),
wherein after the predefined time and on the basis of the registered operating data (measured flow via 275), it is further examined as to whether one or more predefined, temporally correlated operating data limit values (set point 510) have been exceeded, and upon ascertaining that the one or more predefined, temporally correlated operating data limit values (set point 510) have been exceeded, a signal for changing the setting parameters (the motor control signal) is issued (paragraphs [0062]-[0064]), 
wherein the signal activates an optical display (20, 20n) (paragraph [0041]), and
wherein the setting parameters (the motor control signal) are one or more control variables for delivery rate, delivery pressure, speed and power (paragraphs [0062]-[0064], wherein the motor control signal changes operation of the motor which therefore changes at least the speed and/or power of the motor).
Referring to claims 9 and 12-14, Medizade discloses an electronic control (6) of an electric motor driven centrifugal pump assembly (200), the electronic control comprising: 
parameter adjusting means (in 105) for adjusting setting parameters (the motor control signal) for an adaptation of the pump assembly to hydraulic requirements of a local installation situation (paragraph [0056], wherein it is disclosed that the electronic control 105 optimizes pumping to “minimize electrical power usage of the electric motor”, and paragraphs [0062]-[0064]), 
wherein the control is configured to register and/or transfer operating data (measured flow via 275), wherein the control is further configured to determine whether the registered operating data (measured flow via 275) has exceeded presetting parameters (set point 510) after a predefined time (via the delay circuit disclosed in paragraph [0053]), and to automatically issue a signal in the case that the registered operating data (measured flow via 275) has exceeded presetting parameters (set point 510) (paragraphs [0062]-[0064]),
wherein the control comprises an interface for the wireless data transmission (paragraph [0039]),
wherein the control is configured for wireless transmission of the setting parameters by way of a software application of a mobile input device, and/or for the transmission from the network (paragraphs [0017], [0039] and [0062]-[0064]), and
wherein the setting parameters are digitally stored in a file of the control and that the change of this file is monitored (paragraphs [0038], [0045] and [0062]-[0064]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2005/0158179 to Medizade in view of U. S. Patent Publication 2017/0268516 to Oppermann.
Medizade teaches a method and control comprising all the limitations of claims 1 and 9, as detailed above, including wherein the presetting parameters are examined against the exceeded expected values (paragraphs [0062]-[0064]) and the predefined time runs from starting operation of the control (paragraph [0053]), but is silent as to how the presetting parameters are preset.  Oppermann teaches a method wherein
presetting parameters are factory presetting parameters (paragraph [0013]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Medizade with the factory presetting parameters taught by Oppermann since it is use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2141 III C and D).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2005/0158179 to Medizade in view of U. S. Patent Publication 2017/0107992 to Cheng.
Medizade teaches a method comprising all the limitations of claim 1, as detailed above, including the use of the registered operating data which is hydraulic operating data (flow) used for the energetic evaluation of the operating data (paragraphs [0062]-[0064]), but even though Medizade discusses the more energetic operation of the pump, Medizade is silent as to the use of electrical operating data.  Cheng teaches a method comprising electrical operating data of the motor (used with the speed to determine the flow) (paragraph [0085]). 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Medizade with the electrical operating data taught by Cheng in order to use a sensorless means for detecting the flow (paragraph [0085]).
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2005/0158179 to Medizade in view of U. S. Patent Publication 2015/0122037 to Obaia.
Referring to claim 6, Medizade teaches a method comprising all the limitations of claim 1, as detailed above, and further teaches a method wherein the operating data of the pump assembly (200) is registered via a network, and on a network side of the network and after the predefined time it is examined as to whether the pump assembly (200) can be operated in an energetically more favorable region, in order to then accordingly adapt the setting parameters (the motor control signal) or to retain them or 
a pump assembly comprises a network that is an internet-based network (paragraph [0057]).  
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Medizade with the internet-based network taught by Obaia since it has been held that a simple substitution of one known element, the internet-based network of Obaia, for another, the network taught by Medizade, to obtain predictable results, was an obvious extension of prior art teachings, (KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B), and further to provide remote access to the network and system.
Referring to claim 11, Medizade teaches an electronic control comprising all the limitations of claim 9, as detailed above, and further teaches wherein the control comprises an interface to a network, via which interface the signal and/or the operating data can be transferred further (paragraphs [0017], [0039] and [0057]-[0060]), but is silent as to what type network is used.  Obaia teaches a method wherein:
a pump assembly comprises a network that is an internet-based network (paragraph [0057]).  
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Medizade with the internet-based network taught by Obaia since it has been held that a simple substitution of one known element, the internet-based network of Obaia, for another, the network KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B), and further to provide remote access to the network and system.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2005/0158179 to Medizade.
Medizade teaches a method comprising all the limitations of claim 1, as detailed above, and further teaches the use of a delay circuit of logic (paragraph [0053]), but is silent as to how long the delay is. However, Medizade teaches that the length of time is chosen to “allow sufficient fluid flow to be generated during startup” and as such the time is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the predefined time between an hour and seven days and/or the time interval is between 1 and 5 years, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980))).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee and Abrol teach pump controllers and methods similar to those claimed.  Parra and Williams teach similar pump systems as claimed which also utilize a network.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746